Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                   Reasons for Allowance

     Claims 1-7 and 9-12  are allowed for the reason the prior art does not teach or suggest  in claimed combination the  allowed limitation of claim 8 which includes, “… obtaining a primary subset and a secondary subset in the first set of object items for training the classifier, the object items in the primary subset being labelled as different from the object items in the secondary subset in response to changes in the production characteristics; and configuring at least one parameter in the set of configuration parameters from the algorithm selected from the set of unitary digital representation processing algorithms, to produce an automated classifier to classify the digital representations of further objects as similar or different from the primary subset of object items and as similar or different from the secondary subset of object items, such that an object item cannot be classified as similar to both the primary subset and the secondary subset.”

     Claim 13 is allowed for the reason the prior art does not teach or suggest in claimed combination, “selecting, with  the  at least one processor, at least one unitary digital signal processing algorithm in the set of unitary skgital representation processing algorithms, and configuring at least one parameter in the set of configuration parameters for the algorithm selected from the set of unitary  digital representation processing algorithms, to produce an automated classifier to classify the digital representations  of further objects as similar or different from the first set  of object items, wherein the set of unitary digital representation processing an algorithms comprises a deep convolutional neural network to classify images; and producing, with  the at least one processor, at least one set of neural network weights as a configuration parameter for the deep convolutional neural network unitary digital representation processing algorithm.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        




























                                               Examiner’s Amendment 





An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with on James Heintz on 4-29-2022


In the Abstract:
Replace the original Abstract with the following:

A machine learning system may automatically produce classifier algorithms and configuration parameters by selecting them into a set of predetermined unitary algorithms and associated parametrization values. Multiple digital representations of input object items may be produced by varying the position and orientation of the object to be classified and/or of the sensor to capture a digital representation of the object,  and/or by varying a physical environment parameter which changes the digital representation capture of the object by the sensor.  A robot arm or a conveyor may vary the object and/or the sensor positions and orientations. The machine learning system may employ generic programming to facilitate the production of classifiers suitable for the classification of multiple digital representations of input object items. The machine learning system may automatically generate reference template signals as configuration parameters for the unitary algorithms to facilitate the production of classifiers suitable for the classification of multiple digital representations of input object items. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEROME GRANT II/Primary Examiner, Art Unit 2664